   Case 6:20-cv-00030-RSB-CLR Document 30 Filed 06/08/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 LUIS MIGUEL MARTINEZ LUCARIO, as
 Administrator of the Estate of Alejandra
 Bernabe, and as Parent and Natural Guardian
 of C.M., L.A.M., and U.M.,

                Plaintiff,                                  CIVIL ACTION NO.: 6:20-cv-30

        v.

 CHARLES EDWARD BRITT, et al. ,

                Defendants.

                                            ORDER

       Before the Court is a Joint Stipulation of Voluntary Dismissal Without Prejudice, which

was filed on April 15, 2020 by all parties to the case as of that date. (Doc. 17.) In the filing, the

parties stipulate to the dismissal without prejudice of Defendants Langer Industries, Inc., National

Fire & Marine Insurance Company, and Great American Insurance Company, which the parties

all agree were improperly named. (Id. at pp. 1–2.) Accordingly, pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), the Court DISMISSES Langer Industries, Inc., National Fire & Marine

Insurance Company, and Great American Insurance Company without prejudice, and DIRECTS

the Clerk of Court to update the docket accordingly.

       SO ORDERED, this 8th day of June, 2020.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
